Citation Nr: 1808324	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to dependency and indemnity compensation specifically service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that an August 2017 Board decision previously remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further development.  Nevertheless, the Veteran was granted service connection for an acquired psychiatric disorder in a December 2017 rating decision.  Therefore, this issue is no longer subject to appellate review in light of the is favorable finding.

The Board also notes that the August 2017 Board decision characterized two separate death benefit issues as being before the Board: service connection for cause of death and dependency and indemnity compensation under 38 U.S.C. § 1318.  Nevertheless upon reviewing the record including the November 2011 notice of disagreement that initiated this appeal, the Board finds that the only death benefit that the Appellant is claiming is service connection for cause of death.  The Board has recharacterized the issues accordingly.

Finally, the Board notes that the issue of entitlement to service connection for cause of death was remanded for further development.  Unfortunately, further development is necessary before finally disposing of the Appellant's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

At issue is service connection for cause of death.  Unfortunately, this matter must be remanded again in order to determine what relationship, if any, the Veteran's service-connected acquired psychiatric disorder has with the Veteran's cause of death.

In August 2017, the Board remanded this issue in order to provide the Veteran with a VA examination in order to determine whether or not the Veteran's death was caused by his lung conditions.  In October 2017, a VA examiner opined that the Veteran died of aspiration pneumonia which was unrelated to the Veteran's other lung conditions.  The examiner also indicated that the Veteran had dementia which was associated with poor handling of secretions.  Subsequently, the RO reconsidered the Appellant's claim and denied service connection for cause of death in November 2017.  In December 2017, the RO granted service connection for an acquired psychiatric disorder in December 2017.  

The October 2017 examination clearly indicated that the Veteran's death was unrelated to his lung conditions, but the examination also discussed the Veteran's dementia as being relevant to the Veteran's death.  As such, dementia, a mental condition, is possibly related to the Veteran's cause of death, and the Veteran has an acquired psychiatric disorder which is related to a period of service.  Therefore, this matter must be remanded in order to determine the relationship, if any, between the Veteran's acquired psychiatric disorder and his cause of death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide a VA medical opinion in order to answer the following questions:

1a.  What is the relationship, if any, between the Veteran's cause of death and his acquired psychiatric disorder?  Why or why not?

1b.  What is the significance, if any, of the VA medical opinion which indicated that the Veteran's cause of death was due to aspiration pneumonia while also noting that the Veteran also had dementia which is associated with poor handling of secretions (available in VBMS: Receipt Date: 10/12/2017; Document Type: C&P Exam)?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




